By the court.
The law in the present case is conformable to plain common sense. If the principal gives orders to his factor, they must be pursued, or he becomes liable. If none are given, or if they are not clear and explicit, the factor is allowed to use his best discretion, according to the usage of trade. Want of precision in the plaintiff’s letter has given birth to this controversy. His orders contain no directions to sell for cash only. The defendant early informed him of the scarcity of money, but he is wholly silent thereon, and after the receipt of his letter of the 20th July. This is a strong proof of an acquiescence, and he shall not now be permitted to govern himself by subsequent events.
Verdict for the defendant.